UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7331


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RYAN MELVIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:16-cr-00056-RAJ-LRL-1)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ryan Melvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Melvin appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release and denying reconsideration.            We

review a district court’s order granting or denying a compassionate release motion for

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert.

denied, 142 S. Ct. 383 (2021). We have reviewed the record and conclude that the court

did not abuse its discretion. The court denied Melvin’s motion after discussing the

applicable 18 U.S.C. § 3553(a) factors and sufficiently explained the reasons for the denial.

See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of

explanation required for denial of straightforward compassionate release motion). We

therefore affirm the district court’s orders. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2